DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows: “means for obtaining…”, “means for measuring…”, “means for determining…”, and “means for predicting…”, all of which are set forth in independent claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9, 10, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pleschiutschnigg et al. (US 6,539,273).
Regarding claims 1, 14, and 15, Pleschiutschnigg et al. disclose a method and apparatus including a computer-readable medium to control the method for monitoring a continuous steel casting process where molten steel is poured from a ladle into a tundish to be transferred through an exit nozzle into a mold (abstract; column 2, line 46 through column 3, line 40; column 4, line 7 through column 5, line 49; column 6, lines 19-35; claim 1; and Figures 1-5), in which the method/apparatus includes the following steps/features:
providing a means for obtaining a critical superheat temperature for molten steel;
providing a means for measuring temperature values of the molten steel over a time period;
providing a means for determining superheat temperature values corresponding to the measured temperature values by comparing the measured temperature values with a liquidus temperature of the molten steel; and
providing a means for predicting a forecast time instance when the critical superheat temperature is reached (column 2, line 46 through column 3, line 20).
Regarding claim 6, the critical superheat value is an empirically determined value (column 2, line 46 through column 3, line 20; and Figures 2-4).
Regarding claims 9 and 10, the liquidus temperature is determined based on an analysis of a steel composition of the molten steel or based on an analysis of a steel composition from a previous steel treatment process, wherein the temperature values of the molten steel are measured by a temperature measuring device of the tundish (see claim 1; and Figure 1).
Regarding claims 12 and 13, the method includes steps of measuring in real time over a time period spanning the forecast time instance, and after a new temperature value of the molten steel was measured, then acquiring a new critical superheat temperature of the molten steel (column 2, line 46 through column 3, line 20; and Figures 2-4).
Regarding claim 19, the temperature values are measured continuously over time to obtain a function of temperature over time (column 3, lines 33-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 8, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pleschiutschnigg et al. (US 6,539,273).
Regarding claims 2-5 and 11, although Pleschiutschnigg et al. disclose the step of predicting the forecast time instance when the critical superheat temperature is reached based on determined superheat temperature values, being predicted as a function of the empirically determined superheat values (see column 2, line 46 through column 3, line 20), Pleschiutschnigg et al. fail to explicitly teach the steps of obtaining a remaining time span (or predicted end time) and a forecast time over a time period of at least five minutes in a linear function.  However, since Pleschiutschnigg et al. disclose that the temperature values are measured continuously or discontinuously over time to obtain a function of temperature over time (column 3, lines 33-37), it would have been obvious to one of ordinary skill in the art to base these temperature values on the empirically determined measurements to obtain a prediction of a time span based on an amount of molten steel in the ladle, including over more than five minutes that is a fraction of time of a continuous steel casting process, in order to forecast a molten steel casting period via a linear function of the determined superheat values.
Regarding claims 7, 8, 17, and 18, Pleschiutschnigg et al. fail to explicitly teach the steps determining superheat temperature values after a maximum temperature is measured, as well as measuring over at least three different time instances after at least 30% of an initial amount of molten steel was transferred from the ladle, including providing a smoothing function to the function of temperature over time.  However, since Pleschiutschnigg et al. disclose the step of predicting the forecast time instance when the critical superheat temperature is reached based on determined superheat temperature values, and predicted as a function of the empirically determined superheat values (see column 2, line 46 through column 3, line 20), as well as measuring the temperature values continuously over time to obtain a function of temperature over time (column 3, lines 33-37), it would have been obvious to one of ordinary skill in the art to provide a smoothing function to the temperature over time function, including to perform at least three different time instances after at least 30% of molten steel transfer, in order to more precisely obtain data based on the temperature and time parameters of the continuous steel casting process.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 16, the amount of molten steel in the ladle is determined by determining the weight of the molten steel in the ladle (see claim 1; and Figure 1).

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on June 28, 2022.  The amendment overcomes the prior objections to the abstract, specification, and claim 17, as well as the prior 35 USC 112(b) rejection.  Claims 1-19 remain under consideration in the application.

Applicants' arguments filed June 28, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 10 and 11 of the amendment, the applicants argue (in the paragraph bridging pages 10 and 11 of the REMARKS section) that Pleschiutschnigg et al. fail to teach the steps of “obtaining a critical superheat temperature value” and “predicting a forecast time instance when the critical superheat value is reached”.  The examiner respectfully disagrees.  The critical superheat temperature value for molten steel has a known value depending on whichever type of molten steel composition is used for a continuous casting process.  Pleschiutschnigg et al. disclose measuring molten steel over a time period (column 2, line 60).  Pleschiutschnigg et al. then disclose (in step (c) in column 2, lines 65-67) to determine an equivalent liquidus temperature of steel in the distributor, which is interpreted as the applicants’ claimed invention to determine superheat temperature values.  As to the limitation “predicting a forecast time instance when the critical superheat temperature is reached”, this step is relative since predicting a forecast time can be over any range of time.  Since the applicants did not indicate the criticality of this critical superheat temperature (i.e. for casting purposes, controlling casting speed etc.), the examiner is taking the position that the claimed “predicting” step is inherent such that there will be a time where a critical superheat temperature would be reached.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 25, 2022